PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PETER M. WENDT,                          
                  Plaintiff-Appellant,
                v.
DARLENE LEONARD, individually;
RALPH THOMAS, JR., individually;
ROY GITTINGS, individually; JOHN
DOES, individually; SEATOW
SERVICES OF CARTERET COUNTY,                     No. 04-1265
INCORPORATED; JARRETT BAY BOAT
WORKS, INCORPORATED,
              Defendants-Appellees.


GEORGETOWN UNIVERSITY LAW
CENTER,
      Amicus Supporting Appellant.
                                         
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
               Malcolm J. Howard, District Judge.
                         (CA-02-135-4-H)

                     Argued: September 22, 2005

                     Decided: December 12, 2005

       Before TRAXLER and GREGORY, Circuit Judges,
  and R. Bryan HARWELL, United States District Judge for the
        District of South Carolina, sitting by designation.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Gregory and Judge Harwell joined.
2                         WENDT v. LEONARD
                             COUNSEL

ARGUED: David Joseph Arkush, GEORGETOWN UNIVERSITY
LAW CENTER, Appellate Litigation Program, Washington, D.C., for
Amicus Supporting Appellant. Janet Marie Lyles, DAVIS, MUR-
RELLE & LYLES, P.A., Beaufort, North Carolina, for Appellees.
ON BRIEF: Peter Wendt, Beaufort, North Carolina, Appellant Pro
Se. Steven H. Goldblatt, Director, Elizabeth B. Wydra, Supervising
Attorney, Leah S. Schmelzer, Student Counsel, Robert T. Smith, Stu-
dent Counsel, GEORGETOWN UNIVERSITY LAW CENTER,
Appellate Litigation Program, Washington, D.C., for Amicus Sup-
porting Appellant.


                             OPINION

TRAXLER, Circuit Judge:

   Peter M. Wendt appeals the district court’s denial of his motion
under Rule 60(b)(4) of the Federal Rules of Civil Procedure to vacate
an order awarding attorney fees. Wendt argues that, because the dis-
trict court dismissed the underlying action for lack of subject matter
jurisdiction, the order awarding attorney fees is void. Finding no
reversible error, we affirm.

                                  I.

   To satisfy a judgment against Wendt for his non-payment of state
taxes, local authorities in Carteret County, North Carolina, seized his
boat. Acting pro se, Wendt commenced this action under 42 U.S.C.A.
§§ 1983, 1985, and 1986 (West 2003), for alleged violations of his
civil rights in connection with the seizure. Wendt sought at least
$24,000,000 in damages and a preliminary injunction to prevent the
sale of his boat.

   In ruling on Wendt’s motion for a preliminary injunction, the dis-
trict court found that 28 U.S.C.A. § 1341 (West 1993), often referred
to as the Tax Injunction Act, controlled and prevented it from exercis-
ing jurisdiction over the case. Specifically, because North Carolina
                          WENDT v. LEONARD                            3
provided Wendt with plain, speedy, and efficient remedies for the
improper assessment or collection of state taxes, Wendt was barred
from bringing his claim in federal court. According to the district
court, the record suggested that Wendt had not even pursued these
available state court remedies. The district court also found that, even
if the Tax Injunction Act did not apply, Wendt’s complaint failed to
state a claim upon which relief could be granted and should be dis-
missed. The district court explained that Wendt had not alleged, nor
did the record reflect, that the defendants violated North Carolina’s
collection procedures while attaching his property. The district court
allowed the case to remain open temporarily to "entertain requests
from the defendants for costs and sanctions resulting only from the
present federal action." J.A. 114. Wendt appealed the ruling. This
court ultimately affirmed. See Wendt v. Leonard, No. 02-2374, slip
op. at 3 (4th Cir. Apr. 3, 2003) (unpublished).

   Shortly after the district court’s order, and while Wendt’s first
appeal was pending, several defendants filed motions for sanctions
under Rule 11. Wendt failed to respond. The district court, however,
concluded that Rule 11 sanctions would be improper. Because the
defendants filed their motions for sanctions after the district court’s
ruling, Wendt had not been afforded the "safe harbor" period contem-
plated under Rule 11(c)(1)(A). Nevertheless, the district court found
that the record established a basis for an award of attorney fees under
42 U.S.C.A. § 1988 (West 2003). This statute gives district courts dis-
cretion to award "a reasonable attorney’s fee" to a prevailing party
other than the United States in any action or proceeding to enforce,
among other statutes, 42 U.S.C.A. §§ 1983, 1985, and 1986, the stat-
utes under which Wendt had sued. 42 U.S.C.A. § 1988(b).

   The district court concluded that this case met the "standard of fri-
volity and unreasonableness" necessary for an award of attorney fees
under 1988. J.A. 153. The district court explained that, although
Wendt proceeded pro se, he was "no stranger to litigation," having
"filed actions to avoid the payment of taxes on several occasions in
state court, always without avail." J.A. 154. The district court
awarded a total of $12,143.89 in attorney fees and closed the case on
March 20, 2003.

  Wendt did not appeal the order awarding attorney fees. Instead,
over six months later, he filed a motion in district court under Rule
4                          WENDT v. LEONARD
60(b)(4) to vacate the order, claiming it was void. Wendt argued that,
because the district court lacked jurisdiction to hear the merits of his
case, it also lacked jurisdiction to award attorney fees. The district
court denied the motion and Wendt appealed.

                                   II.

   Wendt appeals the denial of his motion under Rule 60(b)(4), which
allows the court to "relieve a party or a party’s legal representative
from a final judgment, order, or proceeding [if] . . . the judgment is
void." Fed. R. Civ. P. 60(b)(4). We review de novo a district court’s
denial of a motion under Fed. R. Civ. P. 60(b)(4). See Compton v.
Alton S.S. Co., 608 F.2d 96, 107 n.21 (4th Cir. 1979).

   At the outset, we emphasize that Wendt did not directly appeal the
order awarding attorney fees. Instead, well after the order was final
and his deadline for appeal had passed, he asked the district court to
declare it void. In such situations, courts must be mindful that Rule
60(b)(4) is not a substitute for a timely appeal. See Hunter v. Under-
wood, 362 F.3d 468, 475 (8th Cir. 2004) ("Where a party has failed
to appeal an adverse judgment, [a] Rule 60(b)(4) motion will not suc-
ceed merely because the same argument would have been successful
on direct appeal.").

   An order is "void" for purposes of Rule 60(b)(4) only if the court
rendering the decision lacked personal or subject matter jurisdiction
or acted in a manner inconsistent with due process of law. See Eber-
hardt v. Integrated Design & Constr., Inc., 167 F.3d 861, 871 (4th
Cir. 1999). Despite this seemingly broad statement, we narrowly con-
strue the concept of a "void" order under Rule 60(b)(4) precisely
because of the threat to finality of judgments and the risk that litigants
like Wendt will use Rule 60(b)(4) to circumvent an appeal process
they elected not to follow. See Kansas City S. Ry. Co. v. Great Lakes
Carbon Corp., 624 F.2d 822, 825 n.5 (8th Cir. 1980) ("The concept
of a void judgment is extremely limited. Professor Moore indicates
the concept is so narrowly restricted that, although seemingly incon-
gruous, a federal court judgment is almost never void because of lack
of federal subject matter jurisdiction.") (citing 7 Moore’s Federal
Practice ¶ 60.25[2], at 305-06 (2d ed. 1979)) (other citations omitted).
In other words, "a lack of subject matter jurisdiction will not always
                           WENDT v. LEONARD                             5
render a final judgment ‘void’ [under Rule 60(b)(4)]. Only when the
jurisdictional error is ‘egregious’ will courts treat the judgment as
void." United States v. Tittjung, 235 F.3d 330, 335 (7th Cir. 2000)
(citation omitted).

    Thus, when deciding whether an order is "void" under Rule
60(b)(4) for lack of subject matter jurisdiction, courts must look for
the "‘rare instance of a clear usurpation of power.’" In re Bulldog
Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998) (quoting Lubben v.
Selective Serv. Sys. Local Bd. No. 27, 453 F.2d 645, 649 (1st Cir.
1972)); see also Baumlin & Ernst, Ltd. v. Gemini, Ltd., 637 F.2d 238,
241-42 (4th Cir. 1980) (citing Lubben and explaining that an "[e]rror
. . . does not make the judgment void" under Rule 60(b)(4)). A court
plainly usurps jurisdiction "only when there is a ‘total want of juris-
diction’ and no arguable basis on which it could have rested a finding
that it had jurisdiction." Nemaizer v. Baker, 793 F.2d 58, 65 (2d Cir.
1986) (quoting Lubben, 453 F.2d at 649); see also In re G.A.D., Inc.,
340 F.3d 331, 336 (6th Cir. 2003) ("Other circuits have determined
. . . that a Rule 60(b)(4) motion will succeed only if the lack of subject
matter jurisdiction was so glaring as to constitute a total want of juris-
diction, or no arguable basis for jurisdiction existed.") (citations and
internal quotation marks omitted); Gschwind v. Cessna Aircraft Co.,
232 F.3d 1342, 1346 (10th Cir. 2000) ("There must be ‘no arguable
basis on which [the court] could have rested a finding that it had juris-
diction.’" (quoting Nemaizer, 793 F.2d at 65)). "[A]n ‘error in inter-
preting a statutory grant of jurisdiction is not equivalent to acting with
total want of jurisdiction.’" Gschwind, 232 F.3d at 1346-47 (quoting
Kansas City Southern, 624 F.2d at 825). Bearing these principles in
mind, we turn to Wendt’s motion.

                                   III.

   In ruling on Wendt’s Rule 60(b)(4) motion, the district court spe-
cifically found that "it had subject matter jurisdiction to award attor-
neys’ fees in this matter." J.A. 198. Wendt argues that the district
court could not have had jurisdiction to award attorney fees because
it had already decided to dismiss the underlying action for lack of
subject matter jurisdiction.

  Wendt fails to show, however, that the district court’s order is
"void" within the meaning of Rule 60(b)(4). Under 42 U.S.C.A.
6                          WENDT v. LEONARD
§ 1988(b), in "any action or proceeding to enforce a provision of . .
. [42 U.S.C.A. §§ 1983, 1985 or 1986] . . . the court, in its discretion,
may allow the prevailing party, other than the United States, a reason-
able attorney’s fee as part of the costs." Because Wendt brought an
"action" under 42 U.S.C.A. §§ 1983, 1985, and 1986, the district
court arguably had the authority to award attorney fees under 42
U.S.C.A. § 1988. In other words, even if the Tax Injunction Act
barred the district court from reaching the ultimate merits of Wendt’s
case, we believe, in view of the statute, that the district court at least
had an "arguable basis" for exercising jurisdiction to award attorney
fees. At a minimum, we discern no "egregious" jurisdictional error or
"clear usurpation of power" that would warrant vacating a final, unap-
pealed judgment.

   Other courts have forced plaintiffs to pay attorney fees under 42
U.S.C.A. § 1988 precisely because they brought unreasonable, frivo-
lous, meritless, or vexatious claims that they should have known were
barred by the Tax Injunction Act. See Werch v. City of Berlin, 673
F.2d 192, 195 (7th Cir. 1982) ("Clearly, Werch should have known
that his claim for injunctive relief would be dismissed for lack of sub-
ject matter jurisdiction [due to the Tax Injunction Act]. Under these
circumstances, Werch’s claim for injunctive relief was meritless.");
cf. Hutcherson v. Board of Supervisors, 742 F.2d 142, 146 & n.4 (4th
Cir. 1984) (affirming award of attorney fees under 42 U.S.C.A.
§ 1988 even though the underlying action was barred by the Tax
Injunction Act, noting that Werch was a "similar case"). In ruling on
the motion for attorney fees, the district court relied on Werch and
reached a similar conclusion about the frivolousness of Wendt’s
claim:

     A cursory investigation of plaintiff’s claims in this case
     revealed that the injunctive relief he sought was clearly
     barred by the Tax Injunction Act, supra. See Werch v. City
     of Berlin, 673 F.2d 192 (7th Cir. 1982). . . . Plaintiff’s com-
     plaint alleged no facts suggesting that defendants deviated
     from [the standard procedures for enforcing tax judgments]
     in an unconstitutional fashion. Given plaintiff’s previous
     failures in state court, it was entirely unreasonable for him
     to initiate a similar proceeding here (particularly in light of
                          WENDT v. LEONARD                            7
    the Tax Injunction Act). The court finds that plaintiff should
    have known that this action was frivolous.

J.A. 154.

   As discussed in the district court’s order denying Wendt’s 60(b)(4)
motion, however, there appears to be a split among the circuits
regarding whether courts can award attorney fees under 42 U.S.C.A.
§ 1988 after having dismissed the underlying action for lack of sub-
ject matter jurisdiction. See Citizens for a Better Environment v. Steel
Co., 230 F.3d 923, 925-28 (7th Cir. 2000) (finding that, even if a
court lacks power to rule on the substantive claims of the plaintiff, it
does not necessarily lack power to award attorney fees, but discussing
cases reaching a contrary result); Branson v. Nott, 62 F.3d 287, 293
(9th Cir. 1995)("By itself, § 1988 does not provide the district court
with jurisdiction to grant an attorney fee award where subject matter
jurisdiction to hear the underlying § 1983 claim is lacking."); Keene
Corp. v. Cass, 908 F.2d 293, 298 (8th Cir. 1990)("[S]ection 1988
does not by its terms confer subject matter jurisdiction upon federal
courts, but rather relies upon the provisions of other federal statutes,
such as section 1983 read in conjunction with 28 U.S.C. § 1343
(1988) (civil rights and elective franchise jurisdictional statute), to
confer subject matter jurisdiction.").

   The parties’ arguments concerning which courts are correct in the
split of authority, however, ignore the unique nature of the extraordi-
nary relief Wendt seeks in his Rule 60(b)(4) motion — vacating a
final, unappealed order. Viewed in this context, we need not resolve
which view of the law is correct. Rather, the mere fact that authorities
disagree on this issue confirms that the district court had an "arguable
basis" for jurisdiction. Mindful that we must not transform a Rule
60(b)(4) motion into a belated appeal that was never taken, we will
not disrupt a final, unappealed order under these circumstances.

   Due to Wendt’s own inactions, the question we face today is not
whether the district court’s decision was erroneous, see Eberhardt,
167 F.3d at 871, nor is it whether Wendt would have been successful
with these same arguments on a direct appeal, see Hunter, 362 F.3d
at 475. Rather, the question is whether the district court’s order was
void within the meaning of Rule 60(b)(4) because there was no argu-
8                       WENDT v. LEONARD
able basis for jurisdiction. Because we conclude that there was such
an arguable basis, we affirm.

                                                        AFFIRMED